United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-1689
                                   ___________

Tyrone G. Parker,                       *
                                        *
             Appellant,                 *
                                        *    Appeal from the United States
      v.                                *    District Court for the Western
                                        *    District of Missouri.
Mike Kemna,                             *
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: February 14, 2001

                                  Filed: August 10, 2001
                                   ___________

Before LOKEN and BYE, Circuit Judges, and STROM,1 District Judge.
                               ___________


BYE, Circuit Judge.

       Tyrone Parker was convicted of second degree murder and armed criminal action
in Missouri. After pursuing post-conviction relief in the Missouri courts, he sought a
writ of habeas corpus in the district court pursuant to 28 U.S.C. § 2254. One ground
on which he sought relief was ineffective assistance of counsel due to his attorney’s



      1
        The Honorable Lyle E. Strom, Senior United States District Judge for the
District of Nebraska, sitting by designation.
failure to impeach a key witness with prior inconsistent statements. The district court2
denied relief, but granted a certificate of appealability on the ineffective assistance
claim. Parker now appeals this issue. We affirm.

                                            I

        A jury convicted Parker of second degree murder and armed criminal action for
driving the car from which shots were fired. One of those shots struck and killed
eleven-month-old Gregory Bolton, Jr. while his grandmother held him. Parker received
a life sentence for the murder and 25 years for armed criminal action. Parker’s co-
defendant, Chris Frasure, was convicted in a separate trial for shooting the child.

       At trial, Earl Wells, a neighbor, identified Parker as the driver of the car. On
cross-examination, Parker’s counsel did not impeach Wells with several prior
inconsistent statements he made on two separate occasions. These statements
pertained to (1) whether he specifically recognized the driver of the car; (2) where he
was when the shots were fired; (3) where he was when he saw the car; (4) the length
of time between his two sightings of the car; and (5) whether he spoke to Parker and
Frasure as they drove by.

       The state post-conviction court and the state court of appeals both found that
Parker’s counsel was not ineffective. The courts viewed his failure to impeach as
reasonable trial strategy. On habeas review, the district court found that impeaching
Wells’s testimony would have supported Parker’s theory of the case. However, the
district court agreed with the state courts that Parker could not show prejudice resulting



      2
      The Honorable Howard F. Sachs, Senior United States District Judge for the
Western District of Missouri.


                                           -2-
from his counsel’s ineffective assistance, because the rest of the evidence against him
was strong enough to convince a jury to convict him.

                                           II

       After the district court ruled on Parker’s petition, the Supreme Court issued its
decision in Williams v. Taylor, 529 U.S. 362, 412-13 (2000), in which it outlined the
standard of review that federal courts must apply when reviewing state court habeas
decisions:

      Under § 2254(d)(1), the writ may issue only if one of the following two
      conditions is satisfied – the state-court adjudication resulted in a decision that
      (1) “was contrary to. . . clearly established Federal law, as determined by the
      Supreme Court of the United States,” or (2) “involved an unreasonable
      application of. . . clearly established Federal law, as determined by the Supreme
      Court of the United States.” . . . Under the “unreasonable application” clause,
      a federal habeas court may grant the writ if the state court identifies the correct
      governing legal principle from this Court’s decisions but unreasonably applies
      that principle to the facts of the prisoner’s case.

Id. Therefore, we must determine whether the state courts reasonably applied the
correct legal principles, as gleaned from Supreme Court decisions, to the facts of
Parker’s case.

       The Supreme Court set forth a two-part test to analyze ineffective assistance of
counsel in Strickland v. Washington, 466 U.S. 668, 687 (1984). To establish a claim
of ineffective assistance of counsel, the petitioner must show “that counsel’s
performance was deficient and that he was prejudiced by that deficient performance.”
Amrine v. Bowersox, 238 F.3d 1023, 1030 (8th Cir. 2001) (citing Strickland, 466 U.S.
at 687). “Counsel’s representation was deficient if it ‘fell below an objective standard
of reasonableness,’ and the petitioner was prejudiced by this deficiency if ‘there is a


                                          -3-
reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different.’” Flieger v. Delo, 16 F.3d 878, 886 (8th Cir.
1994). Both the state post-conviction court and the state court of appeals properly
identified the Strickland test as the governing Supreme Court principle to be applied.

       Both state courts determined that Parker’s counsel was not deficient in his
representation of Parker. Even if we assume that that determination was unreasonable,
we nevertheless affirm the district court because Parker has not shown prejudice
stemming from his counsel’s allegedly deficient representation. “When a defendant
challenges a conviction, the question is whether there is a reasonable probability that,
absent the errors, the factfinder would have had a reasonable doubt respecting guilt.”
Strickland, 466 U.S. at 695. In this case, the state courts determined that there was
sufficient evidence of Parker’s guilt that, even if Wells’s testimony had been
discredited, a reasonable jury would still have convicted Parker. Further, the state
appellate court noted that the inconsistencies were not such that would completely
destroy Wells’s credibility and render his testimony worthless. We find that this is not
an unreasonable application of Strickland. We therefore affirm the decision of the
district court.

                                           III

       Parker also argues that the district court should have held an evidentiary hearing
on his ineffective assistance claim. He provides no support for his argument.

      Parker does not make any effort to satisfy the requirements of 28 U.S.C. §
2254(e)(2), which governs the availability of an evidentiary hearing. Parker merely
argues that the district court made several factual assumptions that are not supported
by the trial transcript. Parker failed to pursue these factual issues in the state courts,
and does not provide any excuse for his failure. Because Parker did not meet the


                                           -4-
requirements of § 2254(e)(2), the district court properly did not hold an evidentiary
hearing.



      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -5-